RULE 430. ISSUANCE OF WARRANT.

(A) ARREST WARRANTS INITIATING PROCEEDINGS

A warrant for the arrest of the defendant shall be issued when:

      (1) the citation or summons is returned undelivered; or

      (2) the issuing authority has reasonable grounds to believe that the defendant
      will not obey a summons.

(B) BENCH WARRANTS

      (1) A bench warrant shall be issued when:

              (a) the defendant fails to respond to a citation or summons that was
              served upon the defendant personally or by certified mail return receipt
              requested; or

              (b) the defendant has failed to appear for the execution of sentence as
              required in Rule 454(F)(3).

       (2) A bench warrant may be issued when a defendant has entered a not guilty
       plea and fails to appear for the summary trial, if the issuing authority determines,
       pursuant to Rule 455(A), that the trial should not be conducted in the defendant's
       absence.

       (3) A bench warrant may be issued when:

              (a) the defendant has entered a guilty plea by mail and the money
              forwarded with the plea is less than the amount of the fine and costs
              specified in the citation or summons; or

              (b) the defendant has been sentenced to pay restitution, a fine, or costs
              and has defaulted on the payment; or

              (c) the issuing authority has, in the defendant's absence, tried and
              sentenced the defendant to pay restitution, and/or to pay a fine and costs
              and the collateral deposited by the defendant is less than the amount of
              the fine and costs imposed.

       (4) No warrant shall issue under paragraph (B)(3) unless the defendant has
       been given notice in person or by first class mail that failure to pay the amount
       due or to appear for a hearing may result in the issuance of a bench warrant, and
       the defendant has not responded to this notice within 10 days. Notice by first
       class mail shall be considered complete upon mailing to the defendant's last
known address.


     COMMENT: Personal service of a citation under paragraph
     (B)(1) is intended to include the issuing of a citation to a
     defendant as provided in Rule 400[(A)] and the rules of
     Chapter 4, Part B(1).

     When the defendant is under 18 years of age, and the
     defendant has failed to respond to the citation, the issuing
     authority must issue a summons as provided in Rule
     403(B)(4)(a). If the defendant fails to respond to the
     summons, the issuing authority should issue a warrant as
     provided in either paragraph (A)(1) or (B)(1). [See also the
     Public School Code of 1949, 24 P.S. § 13-1333(b)(2) that
     permits the issuing authority to allege the defendant
     dependent.]

     A bench warrant may not be issued under paragraph (B)(1)
     when a defendant fails to respond to a citation or summons
     that was served by first class mail. See Rule 451.

     Nothing in this rule is intended to preclude a judicial district
     from utilizing the United States Postal Service’s return
     receipt electronic option, or any similar service that
     electronically provides a return receipt, when using certified
     mail, return receipt requested.

     Rule 454 provides that the issuing authority is to direct any
     defendant who is sentenced to a term of imprisonment to
     appear for the execution of sentence on a date certain
     following the expiration of the 30-day stay required by Rule
     461. Paragraph (B)(1)(b), formerly paragraph (A)(1)(d), was
     added in 2003 to make it clear that an issuing authority
     should issue a warrant for the arrest of any defendant who
     fails to appear for the execution of sentence.

     Ordinarily, pursuant to Rule 455, the issuing authority must
     conduct a summary trial in the defendant's absence.
     However, if the issuing authority determines that there is a
     likelihood that the sentence will include imprisonment or that
     there is other good cause not to conduct the summary trial,
     the issuing authority may issue a bench warrant for the
     arrest of the defendant pursuant to paragraph (B)(2) in order
     to bring the defendant before the issuing authority for the
     summary trial.

                                     2
The bench warrant issued under paragraph (B)(3) should
state the amount required to satisfy the sentence.

When a defendant is arrested pursuant to paragraph (B)(3),
the issuing authority must conduct a hearing to determine
whether the defendant is able to pay the amount of
restitution, fine, and costs that is due. See Rule 456.

Except in cases brought pursuant to the Public School Code
of 1949, 24 P.S. § 1-102 et seq., in which the defendant is at
least [13] 15 years of age but not yet 17, if the defendant is
under 18 years of age and has not paid the fine and costs,
the issuing authority must issue the notice required by
paragraph (B)(4) to the defendant and the defendant's
parents, guardian, or other custodian informing the
defendant and defendant's parents, guardian, or other
custodian that, if payment is not received or the defendant
does not appear within the 10-day time period, the issuing
authority will certify notice of the failure to pay to the court of
common pleas as required by the Juvenile Act, 42 Pa.C.S. §
6302, definition of "delinquent act," paragraph (2)(iv).
Thereafter, the case will proceed pursuant to the Rules of
Juvenile Court Procedure and the Juvenile Act instead of
these rules.

If the defendant is charged with a violation of the compulsory
attendance requirements of the Public School Code of 1949,
24 P.S. § 1-102, et seq.; has attained the age of [13] 15 but
is not yet 17; and has failed to pay the fine, the issuing
authority must issue the notice required by paragraph (B)(4)
to the defendant and the defendant's parents, guardian, or
other custodian informing the defendant and defendant's
parents, guardian, or other custodian that, if payment is not
received or the defendant does not appear within the 10-day
time period, the issuing authority may [allege] refer the
defendant [dependent] for commencement of
dependency proceedings under 42 Pa.C.S. § 6303(a)(1).
See 24 P.S. §13-1333.3(f)(2) that provides for the
adoption of a local policy for the referral of a case where
a child has failed to satisfy a fine or costs to a juvenile
probation officer for the commencement of dependency
proceedings. [Pursuant to 24 P.S. § 13-1333(b)(2), the
defendant’s failure to pay is not a delinquent act and the
issuing authority would not certify notice of the failure
to pay to the common pleas court.]

                                 3
      If the defendant is 18 years of age or older when the default
      in payment occurs, the issuing authority must proceed under
      these rules.

      When contempt proceedings are also involved, see Chapter
      1 Part D for the issuance of arrest warrants.

      See Rule 431 for the procedures when a warrant of arrest is
      executed.


      NOTE: Rule 75 adopted July 12, 1985, effective January
      1, 1986; effective date extended to July 1, 1986; amended
      January 31, 1991, effective July 1, 1991; amended April
      18, 1997, effective July 1, 1997; amended October 1,
      1997, effective October 1, 1998; amended July 2, 1999,
      effective August 1, 1999; renumbered Rule 430 and
      amended March 1, 2000, effective April 1, 2001; amended
      February 28, 2003, effective July 1, 2003; Comment
      revised August 7, 2003, effective July 1, 2004; Comment
      revised April 1, 2005, effective October 1, 2005; amended
      June 30, 2005, effective August 1, 2006; amended
      January 26, 2007, effective February 1, 2008; Comment
      revised September 18, 2008, effective February 1, 2009;
      Comment revised January 17, 2013, effective May 1, 2013
      [.] ; Comment revised December 21, 2018, effective
      May 1, 2019.




*           *             *             *            *                *


COMMITTEE EXPLANATORY REPORTS:

Report explaining the January 31, 1991 amendments published at 20
Pa.B. 4788 (September 15, 1990); Supplemental Report published at
21 Pa.B. 621 (February 16, 1991).

Final Report explaining the April 18, 1997 amendments concerning
arrest warrants when defendant fails to appear for trial published
with the Court's Order at 27 Pa.B. 2117 (May 3, 1997).

Final Report explaining the October 1, 1997 amendments in

                                    4
paragraph (3) and the provisions of new paragraph (4) published with
the Court's Order at 27 Pa.B. 5414 (October 18, 1997).

Final Report explaining the July 2, 1999 amendments to paragraph
(3)(c) and the Comment concerning restitution published with the
Court's Order at 29 Pa.B. 3718 (July 17, 1999).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the February 28, 2003 amendments adding
paragraph (A)(1)(d) published with the Court’s Order at 33 Pa.B. 1326
(March 15, 2003).

Final Report explaining the August 7, 2003 new Comment language
concerning failure to pay fines and costs by juveniles published with
the Court’s Order at 33 Pa.B. 4293 (August 30, 2003).

Final Report explaining the April 1, 2005 Comment revision
concerning application of the Juvenile Court Procedural Rules
published with the Court’s Order at 35 Pa.B. 2213 (April 16, 2005).

Final Report explaining the June 30, 2005 changes distinguishing
between warrants that initiate proceedings and bench warrants in
summary cases published with the Court’s Order at 35 Pa.B. 3911
(July 16, 2005).

Final Report explaining the January 26, 2007 changes published
with the Court’s Order at 37 Pa.B. 760 (February 17, 2007).

Final Report explaining the September 18, 2008 revision of the
Comment concerning the United States Postal Service's return
receipt electronic option published with the Court’s Order at 38
Pa.B. 5428 (October 4, 2008).

Final Report explaining the January 17, 2013 revision of the
Comment concerning the Public School Code of 1949 published
with the Court’s Order at 43 Pa.B. 654 (February 2, 2013).

Final Report explaining the December 21, 2018 revision of the
Comment concerning commencement of dependency proceedings
published with the Court’s Order at 49 Pa.B.  (           , 2019).




                                  5
RULE 455. TRIAL IN DEFENDANT'S ABSENCE.

(A) If the defendant fails to appear for trial in a summary case, the trial shall be
conducted in the defendant's absence, unless the issuing authority determines that
there is a likelihood that the sentence will be imprisonment or that there is other good
cause not to conduct the trial in the defendant's absence. If the trial is not conducted in
the defendant's absence, the issuing authority may issue a warrant for the defendant's
arrest.

(B) At trial, the issuing authority shall proceed to determine the facts and render a
verdict.

(C) If the defendant is found not guilty, any collateral previously deposited shall be
returned.

(D) If the defendant is found guilty, the issuing authority shall impose sentence, and
shall give notice by first class mail to the defendant of the conviction and sentence, and
of the right to file an appeal within 30 days for a trial de novo. In those cases in which
the amount of collateral deposited does not satisfy the fine and costs imposed or the
issuing authority imposes a sentence of restitution, the notice shall also state that failure
within 10 days of the date on the notice to pay the amount due or to appear for a
hearing to determine whether the defendant is financially able to pay the amount due
may result in the issuance of an arrest warrant.

(E) Any collateral previously deposited shall be forfeited and applied only to the
payment of the fine, costs, and restitution. When the amount of collateral deposited is
more than the fine, costs, and restitution, the balance shall be returned to the
defendant.

(F) If the defendant does not respond within 10 days to the notice in paragraph (D), the
issuing authority may issue a warrant for the defendant's arrest.


              COMMENT: In those cases in which the issuing authority
              determines that there is a likelihood that the sentence will be
              imprisonment or that there is other good cause not to
              conduct the trial in the defendant's absence, the issuing
              authority may issue a warrant for the arrest of the defendant
              in order to have the defendant brought before the issuing
              authority for the summary trial. See Rule 430(B). The trial
              would then be conducted with the defendant present as
              provided in these rules. See Rule 454.

              When the defendant was under 18 years of age at the time
              of the offense and is charged with a summary offense that
              would otherwise carry a mandatory sentence of

                                              6
imprisonment as prescribed by statute, the issuing
authority is required to conduct the summary trial but may
not sentence the defendant to a term of imprisonment. See
42 Pa.C.S. §§ 6302 and 6303 and 75 Pa.C.S. § 6303(b).

Paragraph (D) provides notice to the defendant of conviction
and sentence after trial in absentia to alert the defendant that
the time for filing an appeal has begun to run. See Rules
408(B)(3), 413(B)(3), and 423(B)(3).

See Rule 454(F) for what information must be included in a
sentencing order when restitution is included in the
sentence.

Except in cases under the Public School Code of 1949, 24
P.S. § 1-102, et seq., in which the defendant is at least [13]
15 years of age but not yet 17, if the defendant is under 18
years of age, the notice in paragraph (D) must inform the
defendant and defendant's parents, guardian, or other
custodian that, if payment is not received or the defendant
does not appear within the 10-day time period, the issuing
authority will certify notice of the failure to pay to the court of
common pleas as required by the Juvenile Act, 42 Pa.C.S. §
6302, definition of "delinquent act," paragraph (2)(iv), and
the case will proceed pursuant to the Rules of Juvenile Court
Procedure and the Juvenile Act instead of these rules.

If the defendant is charged with a violation of the compulsory
attendance requirements of the Public School Code of 1949,
24 P.S. § 1-102, et seq.; has attained the age of [13] 15 but
is not yet 17; and has failed to pay the fine, the issuing
authority must issue the notice required by paragraph (D) to
the defendant and the defendant's parents, guardian, or
other custodian informing the defendant and defendant's
parents, guardian, or other custodian that, if payment is not
received or the defendant does not appear within the 10-day
time period, the issuing authority may [allege] refer the
defendant [dependent] for commencement of
dependency proceedings under 42 Pa.C.S. § 6303(a)(1).
See 24 P.S. §13-1333.3(f)(2) that provides for the
adoption of a local policy for the referral of a case where
a child has failed to satisfy a fine or costs to a juvenile
probation officer for the commencement of dependency
proceedings. [Pursuant to 24 P.S. § 13-1333(b)(2), the
defendant’s failure to pay is not a delinquent act and the
issuing authority would not certify notice of the failure

                                7
      to pay to the common pleas court.]

      If the defendant is 18 years of age or older and fails to pay or
      appear as required in paragraph (D), the issuing authority
      must proceed under these rules.

      Paragraph (E) was amended in 2016 to clarify that
      collateral may be forfeited for the payment of restitution
      as well as for the fine and costs that have been assessed by
      an issuing authority. See 18 Pa.C.S.
      § 1106(d) for the authority of a magisterial district judge
      to impose restitution on a defendant.

      Concerning the appointment or waiver of counsel, see Rules
      121 and 122.

      For arrest warrant procedures in summary cases, see Rules
      430 and 431.


      NOTE: Rule 84 adopted July 12, 1985, effective January
      1, 1986; January 1, 1986 effective date extended to July 1,
      1986; amended February 1, 1989, effective July 1, 1989;
      amended April 18, 1997, effective July 1, 1997; amended
      October 1, 1997, effective October 1, 1998; renumbered
      Rule 455 and Comment revised March 1, 2000, effective
      April 1, 2001; Comment revised August 7, 2003, effective
      July 1, 2004; Comment revised April 1, 2005, effective
      October 1, 2005; amended August 15, 2005, effective
      February 1, 2006; Comment revised January 17, 2013,
      effective May 1, 2013; Comment revised July 17, 2013,
      effective August 17, 2013 ; Comment revised March 9,
      2016, effective July 1, 2016; amended June 10, 2016,
      effective August 1, 2016 [.] ; Comment revised
      December 21, 2018, effective May 1, 2019.



*            *             *             *             *                 *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the April 18, 1997 amendments mandating a
summary trial in absentia with certain exceptions published with the
Court's Order at 27 Pa.B. 2117 (May 3, 1997).

                                     8
Final Report explaining the October 1, 1997 amendments to
paragraphs (D) and (E) published with the Court's Order at 27 Pa.B.
5414 (October 1, 1997).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the August 7, 2003 changes to the Comment
concerning failure to pay and juveniles published with the Court’s
Order at 33 Pa.B. 4293 (August 30, 2003).

Final Report explaining the April 1, 2005 Comment revision
concerning application of the Juvenile Court Procedural Rules
published with the Court’s Order at 35 Pa.B. 2213 (April 16, 2005).

Final Report explaining the August 15, 2005 amendments to
paragraph (D) concerning notice of right to appeal published with the
Court’s Order at 35 Pa.B. 4918 (September 3, 2005).

Final Report explaining the January 17, 2013 revisions of the
Comment concerning the Public School Code of 1949 published with
the Court’s Order at 43 Pa.B. 654 (February 2, 2013).

Final Report explaining the July 17, 2013 Comment vision
concerning mandatory incarceration offenses and juveniles
published with the Court’s Order at 43 Pa.B. 4323 (August 3, 2013).

Final Report explaining the June 10, 2016 amendments clarifying that
forfeited collateral may be applied to restitution published with the
Court’s Order at 46 Pa.B. 3235 (June 25, 2016).

Final Report explaining the December 21, 2018 revision of the
Comment concerning commencement of dependency proceedings
published with the Court’s Order at 49 Pa.B.  (           , 2019).




                                  9
RULE 456. DEFAULT PROCEDURES: RESTITUTION, FINES, AND COSTS.


(A) When a defendant advises the issuing authority that a default on a single
remittance or installment payment of restitution, fines, or costs is imminent, the issuing
authority may schedule a hearing on the defendant's ability to pay. If a new payment
schedule is ordered, the order shall state the date on which each payment is due, and
the defendant shall be given a copy of the order.

(B) If a defendant defaults on the payment of fines and costs, or restitution, as ordered,
the issuing authority shall notify the defendant in person or by first class mail that,
unless within 10 days of the date on the default notice, the defendant pays the amount
due as ordered, or appears before the issuing authority to explain why the defendant
should not be imprisoned for nonpayment as provided by law, a warrant for the
defendant's arrest may be issued.

(C) If the defendant appears pursuant to the 10-day notice in paragraph (B) or following
an arrest for failing to respond to the 10-day notice in paragraph (B), the issuing
authority shall conduct a hearing immediately to determine whether the defendant is
financially able to pay as ordered.

       (1) If the hearing cannot be held immediately, the issuing authority shall release
       the defendant on recognizance unless the issuing authority has reasonable
       grounds to believe that the defendant will not appear, in which case, the issuing
       authority may set collateral as provided in Rule 523.

       (2) If collateral is set, the issuing authority shall state in writing the reason(s) why
       any collateral other than release on recognizance has been set and the facts that
       support a determination that the defendant has the ability to pay monetary
       collateral.

       (3) If collateral is set and the defendant does not post collateral, the defendant
       shall not be detained without a hearing longer than 72 hours or the close of the
       next business day if the 72 hours expires on a non-business day.

(D) When a defendant appears pursuant to the notice in paragraph (B) or pursuant to an
arrest warrant issued for failure to respond to the notice as provided in paragraph (C):

       (1) upon a determination that the defendant is financially able to pay as ordered,
       the issuing authority may impose any sanction provided by law.

       (2) Upon a determination that the defendant is financially unable to pay as
       ordered, the issuing authority may order a schedule or reschedule for installment
       payments, or alter or amend the order as otherwise provided by law.

       (3) At the conclusion of the hearing, the issuing authority shall:


                                              10
             (a) if the issuing authority has ordered a schedule of installment payments
             or a new schedule of installment payments, state the date on which each
             installment payment is due;

             (b) advise the defendant of the right to appeal within 30 days for a hearing
             de novo in the court of common pleas, and that if an appeal is filed:

                    (i)     the execution of the order will be stayed and the issuing
                            authority may set bail or collateral; and

                    (ii)    the defendant must appear for the hearing de novo in the
                            court of common pleas or the appeal may be dismissed;

             (c) if a sentence of imprisonment has been imposed, direct the defendant
             to appear for the execution of sentence on a date certain unless the
             defendant files a notice of appeal within the 30-day period; and

             (d) issue a written order imposing sentence, signed by the issuing
             authority. The order shall include the information specified in paragraphs
             (D)(3)(a) through (D)(3)(c), and a copy of the order shall be given to the
             defendant.

(E) A defendant may appeal an issuing authority's determination pursuant to this rule
by filing a notice of appeal within 30 days of the issuing authority's order. The appeal
shall proceed as provided in Rules 460, 461, and 462.


             COMMENT: The purpose of this rule is to provide the
             procedures governing defaults in the payment of restitution,
             fines, and costs.

             Although most of this rule concerns the procedures followed
             by the issuing authority after a default occurs, paragraph (A)
             makes it clear that a defendant should be encouraged to
             seek a modification of the payment order when the
             defendant knows default is likely, but before it happens. For
             fines and costs, see 42 Pa.C.S. § 9730(b)(3).

             An issuing authority may at any time alter or amend an order
             of restitution. See 18 Pa.C.S. § 1106(c)(2) and (3).

             When a defendant defaults on a payment of restitution, fines,
             or costs, paragraph (B) requires the issuing authority to
             notify the defendant of the default, and to provide the
             defendant with an opportunity to pay the amount due or
             appear within 10 days to explain why the defendant should

                                            11
not be imprisoned for nonpayment. Notice by first class mail
is considered complete upon mailing to the defendant's last
known address. See Rule 430(B)(4).

Except in cases under the Public School Code of 1949, 24
P.S. § 1-102, et seq., in which the defendant is at least [13]
15 years of age but not yet 17, if the defendant is under 18
years of age, the notice in paragraph (B) must inform the
defendant and defendant's parents, guardian, or other
custodian that, if payment is not received or the defendant
does not appear within the 10-day time period, the issuing
authority will certify notice of the failure to pay to the court of
common pleas as required by the Juvenile Act, 42 Pa.C.S. §
6302, definition of "delinquent act," paragraph (2)(iv), and
the case will proceed pursuant to the Rules of Juvenile Court
Procedure and the Juvenile Act instead of these rules.

If the defendant is charged with a violation of the compulsory
attendance requirements of the Public School [Act] Code of
1949, 24 P.S. § 1-102, et seq.; has attained the age of [13]
15 but is not yet 17; and has failed to pay the fine, the
issuing authority must issue the notice required by
paragraph (B)[(4)] to the defendant and the defendant's
parents, guardian, or other custodian informing the
defendant and defendant's parents, guardian, or other
custodian that, if payment is not received or the defendant
does not appear within the 10-day time period, the issuing
authority may [allege] refer the defendant [dependent] for
commencement of dependency proceedings under 42
Pa.C.S. § 6303(a)(1). See 24 P.S. §13-1333.3(f)(2) that
provides for the adoption of a local policy for the referral
of a case where a child has failed to satisfy a fine or
costs to a juvenile probation officer for the
commencement of dependency proceedings. [Pursuant
to 24 P.S. § 13-1333(b)(2), the defendant’s failure to pay
is not a delinquent act and the issuing authority would
not certify notice of the failure to pay to the common
pleas court.]

If the defendant is 18 years or older when the default in
payment occurs, the issuing authority must proceed under
these rules.

Pursuant to paragraph (C), the issuing authority must
conduct a default hearing when a defendant responds to the
10-day notice as provided in paragraph (B), or when the

                                12
defendant is arrested for failing to respond to the 10-day
notice. If the default hearing cannot be held immediately,
the issuing authority may set collateral as provided in Rule
523. However, the issuing authority should only set
monetary collateral when he or she has determined that less
restrictive conditions of release will not be effective in
ensuring the defendant’s appearance.

Under paragraph (D)(1), when the issuing authority
determines that a defendant is able to pay as ordered, the
issuing authority may, as provided by law, impose
imprisonment or other sanctions. In addition, delinquent
restitution, fines, or court costs may be turned over to a
private collection agency. See 42 Pa.C.S. §§ 9730(b)(2) and
9730.1(a).

When a defendant is in default of an installment payment,
the issuing authority on his or her own motion or at the
request of the defendant or the attorney for the
Commonwealth must schedule a rehearing to determine the
cause of the default. Before an issuing authority may
impose a sentence of imprisonment as provided by law for
nonpayment of restitution, fines, or costs, a hearing or
rehearing must be held whenever a defendant alleges that
his or her ability to pay has been diminished. See 42
Pa.C.S. § 9730(b). No defendant may be sentenced to
imprisonment or probation if the right to counsel was not
afforded at trial. See Alabama v. Shelton, 535 U.S. 654
(2002) and Scott v. Illinois, 440 U.S. 367 (1979). See also
Commonwealth v. Farmer, 466 A.2d 677 (Pa. Super. 1983)
(Whenever there is a likelihood in a proceeding that
imprisonment will be imposed, counsel must be assigned)
and (Commonwealth v. Spontarelli, 791 A.2d 1254 (Pa.
Cmmw. 2002) (defendant is entitled to appointed counsel
when tried for violation of municipal ordinance that permits
imprisonment upon default of payment of the fine). See also
Rules 121 and 122 (dealing with appearance or waiver of
counsel).

When a rehearing is held on a payment schedule for fines or
costs, the issuing authority may extend or accelerate the
payment schedule, leave it unaltered, or sentence the
defendant to a period of community service, as the issuing
authority finds to be just and practicable under the
circumstances. See 42 Pa.C.S. § 9730(b)(3).



                             13
      This rule contemplates that when there has been an appeal
      pursuant to paragraph (E), the case would return to the
      issuing authority who presided at the default hearing for
      completion of the collection process.

      Nothing in this rule is intended to preclude an issuing
      authority from imposing punishment for indirect criminal
      contempt when a defendant fails to pay fines and costs in
      accordance with an installment payment order, 42 Pa.C.S.
      §§ 4137(a)(4), 4138(a)(3), and 4139(a)(3), or fails to pay
      restitution, 42 Pa.C.S. § 4137(a)(3). Separate Rules of
      Criminal Procedure govern contempt adjudications. See
      Chapter 1 Part D.


      NOTE: Adopted July 12, 1985, effective January 1, 1986;
      amended September 23, 1985, effective January 1, 1986;
      January 1, 1986 effective dates extended to July 1, 1986;
      Comment revised February 1, 1989, effective July 1, 1989;
      rescinded October 1, 1997, effective October 1, 1998.
      New Rule 85 adopted October 1, 1997, effective October
      1, 1998; amended July 2, 1999, effective August 1, 1999;
      renumbered Rule 456 and amended March 1, 2000,
      effective April 1, 2001; Comment revised August 7, 2003,
      effective July 1, 2004; amended March 3, 2004, effective
      July 1, 2004; Comment revised April 1, 2005, effective
      October 1, 2005; Comment revised September 21, 2012,
      effective November 1, 2012; Comment revised January
      17, 2013, effective May 1, 2013; amended April 10, 2015,
      effective July 10, 2015 [.] ; Comment revised December
      21, 2018, effective May 1, 2019.




*           *             *             *            *             *


COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the new rule published with the Court's Order
at 27 Pa.B. 5414 (October 18, 1997).

Final Report explaining the July 2, 1999 amendments to paragraph (C)
published with the Court's Order at 29 Pa.B. 3718 (July 17, 1999).



                                   14
Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).

Final Report explaining the August 7, 2003 changes to the Comment
concerning failure to pay and juveniles published with the Court’s
Order at 33 Pa.B. 4293 (August 30, 2003).

Final Report explaining the March 3, 2004 amendment to paragraph
(B) published with the Court's Order at 34 Pa.B. 1561 (March 20,
2004).

Final Report explaining the April 1, 2005 Comment revision
concerning application of the Juvenile Court Procedural Rules
published with the Court’s Order at 35 Pa.B. 2213 (April 16, 2005).

Final Report explaining the September 21, 2012 Comment revision
correcting the typographical error in the fourth paragraph published
with the Court’s Order at 42 Pa.B. 6247 (October 6, 2012).

Final Report explaining the January 17, 2013 revisions of the
Comment concerning the Public School Code of 1949 published with
the Court’s Order at 43 Pa.B. 654 (February 2, 2013).

Final Report explaining the April 10, 2015 amendments concerning
the setting of collateral published with the Court’s Order at 45 Pa.B.
2040 (April 25, 2015).

Final Report explaining the December 21, 2018 revision of the
Comment concerning commencement of dependency proceedings
published with the Court’s Order at 49 Pa.B.  (           , 2019).




                                  15
                            (This is an entirely new rule.)

RULE 490.1. PROCEDURE FOR OBTAINING EXPUNGEMENT OF TRUANCY
            CASES; EXPUNGEMENT ORDER.

(A) PETITION FOR EXPUNGEMENT

    (1) An individual who satisfies the requirements of 24 P.S. §13-1333.3(h) for
    expungement of a summary truancy case may request expungement by filing a
    petition with the issuing authority by whom the charges were disposed.

    (2) The petition shall set forth:

           (a) the petitioner’s name and any aliases that the petitioner has used,
           address, date of birth, and social security number;

           (b) the name and address of the issuing authority who accepted the guilty
           plea or heard the case;

           (c) the name and mailing address of the affiant as shown on the
           complaint or citation, if available;

           (d) the magisterial district court number;

           (e) the docket number;

           (f) the school from which the petitioner had been found to be truant;

           (g) the date on the citation or complaint, or the date of arrest, and, if
           available, and the criminal justice agency that made the arrest;

           (h) the specific charges, as they appear on the charging document, to be
           expunged;

           (i) the disposition and, if the sentence includes a fine, costs, or restitution,
           whether the amount due has been paid;

           (j) that the petitioner has satisfied the requirements of 24 P.S. §13-
           1333.3(h) for expungement; and

           (k) a verification by the petitioner that facts set forth in the petition are true
           and correct to the best of the petitioner's personal knowledge or
           information and belief. The verification may be by a sworn affidavit or by
           an unsworn written statement that the facts are verified subject to the

                                           16
            penalties for unsworn falsification to authorities under the Crimes Code §
            4904, 18 Pa.C.S. § 4904.

     Additional information shall not be required by local rule or practice.

     (3) A copy of the petitioner’s high school diploma, a Commonwealth secondary
     school diploma or another Department of Education-approved equivalent, or
     documentation that the petitioner is subject to an exception to compulsory
     attendance under 24 P.S. §13-1330 shall be attached to the petition.

     (4) A copy of the petition shall be served on the affiant, the attorney for the
     Commonwealth and the school from which the petitioner had been found to be
     truant concurrently with filing.

(B) OBJECTIONS; HEARING

     (1) Within 30 days after service of the petition, the school, the affiant, or the
     attorney for the Commonwealth shall file a consent or objection to the petition or
     take no action. The school’s, affiant’s, or attorney for the Commonwealth’s
     consent or objection shall be filed with the issuing authority, and copies shall be
     served on the petitioner's attorney, or the petitioner if unrepresented.

     (2) Upon receipt of the school’s, the affiant’s, or the attorney for the
     Commonwealth’s response, or no later than 14 days after the expiration of the
     30-day period in paragraph (B)(1), the issuing authority shall grant or deny the
     petition or shall schedule a hearing.

     (3) At the hearing, if any, the petitioner, the affiant and the attorney for the
     Commonwealth and the school from which the petitioner had been found to be
     truant shall be afforded an opportunity to be heard. Following the hearing, the
     issuing authority promptly shall enter an order granting or denying the petition.

     (4) If the issuing authority grants the petition for expungement, the issuing
     authority shall enter an order directing expungement.

            (a) The order shall contain the information required in paragraph (C).

            (b) Except when the school, the affiant, or the attorney for the
            Commonwealth has filed a consent to the petition pursuant to paragraph
            (B)(1), the order shall be stayed for 30 days pending an appeal. If a timely
            notice of appeal is filed, the expungement order is stayed pending the
            disposition of the appeal and further order of court.

     (5) If the issuing authority denies the petition for expungement, the issuing
     authority shall enter an order denying the petition and stating the reasons for the
     denial.

                                           17
    (6) The issuing authority shall issue the order granting or denying the petition in
    writing, with copies to the school, the affiant, and the attorney for the
    Commonwealth, and shall make the order a part of docket.

(C) ORDER

    (1) Every order for expungement shall include:

            (a) the petitioner's name and any aliases that the petitioner has used,
            address, date of birth, and social security number;

            (b) the name and address of the issuing authority who accepted the guilty
            plea or heard the case;

            (c) the name and mailing address of the affiant as shown on the
            complaint or citation, if available;

            (d) the magisterial district court number;

            (e) the docket number;

            (f) the school from which the petitioner had been found to be truant;

            (g) the date on the citation or complaint, or the date of arrest, and, if
            available, the criminal justice agency that made the arrest;

            (h) the specific charges, as they appear on the charging document, to be
            expunged;

            (i) the disposition and, if the sentence includes a fine, costs, or restitution,
            whether the amount due has been paid;

            (j) a statement that the petitioner has satisfied the requirements of 24 P.S.
            §13-1333.3(h) for expungement;

            (k) the criminal justice agencies upon which certified copies of the order
            shall be served; and

            (l) a directive to the Department of Transportation to expunge all
            administrative records related to the truancy conviction.

            Additional information shall not be required by local rule or practice.


                                           18
(2) The issuing authority shall serve a certified copy of the order to the school
from which the petitioner had been found to be truant, the Pennsylvania
Department of Transportation and to each criminal justice agency identified in the
order.


      COMMENT: This rule, adopted in 2018, provides the
      procedures for requesting and ordering expungement in
      summary truancy cases as provided in 24 P.S. §13-
      1333.3(h). If the issuing authority finds the petitioner has
      satisfied the statutory conditions, the issuing authority shall
      grant the petition.

      As provided by statute, expungement petitions in truancy
      cases may be filed in a magisterial district court, a court of
      common pleas, or the Philadelphia Municipal Court. See 24
      P.S. §13-1333.2. The use of the term “issuing authority” in
      this rule is intended to encompass all of these courts.

      Although magisterial district courts are not courts of record,
      provisions requiring certain occurrences, such as the entry of
      the expungement order, to be made “on the record” may be
      accomplished in the magisterial district court by
      documentation of these occurrences in the case record and
      the case docket. See Rule 135.

      Paragraph (A)(4) provides for service of the petition upon the
      affiant, the attorney for the Commonwealth, and the school
      from which the petitioner had been found to be truant. This
      is to provide an opportunity to challenge the petition and the
      facts supporting the petition.

      See Rule 490 for the procedures for expungement of
      summary cases other than truancy. See also Rule 320 for
      the procedures for expungement following the successful
      completion of an ARD program in a summary case and Rule
      790 for court case expungement procedures.

      This rule sets forth the only information that is to be
      included in every expungement petition and order.

      A form petition and form order of expungement has been
      created by the Administrative Office of Pennsylvania Courts,
      in consultation with the Committee, and is available at the
      following website: http://www.pacourts.us/forms/for-the-
      public.

                                     19
      “Petition,” as used in this rule, is a “motion” for purposes of
      Rules 575, 576, and 577. The term “petition” is used in
      recognition that motion practice usually is not conducted in
      magisterial district courts and that the expungement
      procedure under this rule is an exception to this general
      concept.

      For the procedures for filing and service of petitions, see
      Rule 576.

      For the procedures for filing and service of orders, see Rule
      114.

      For purposes of this rule, "criminal justice agency"
      includes police departments, county detectives, and other
      law enforcement agencies. See also 18 Pa.C.S. § 9102.

      Concerning standing, see In Re Administrative Order No. 1-
      MD-2003, 936 A.2d 1 (Pa. 2007); Commonwealth v. J.H.,
      759 A.2d 1269 (Pa. 2000).


      NOTE: Adopted December 21, 2018, effective May 1, 2019.


*            *             *              *              *              *
COMMITTEE EXPLANATORY REPORTS:

Final Report explaining new Rule 490.1 regarding procedures for
expungement in truancy cases published with the Court’s Order at
49 Pa.B.        (         , 2019).




                                     20